DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 7 and 13 is/are allowable because the Prior Art of record fails to show or render obvious receiving, by a terminal device, second control information, wherein the second control information indicates to monitor an uplink preemption indication (PI), the uplink PI indicates a third time-frequency resource in a reference uplink resource (RUR), a time domain range of the RUR is from an nth time domain symbol to an mth time domain symbol after an occasion for monitoring the uplink PI, n and m are positive integers, n is less than or equal to m, time domain symbols in the time domain range are used for uplink data transmission, and the third time-frequency resource is a time-frequency resource in which the uplink data transmission is stopped; and receiving, by the terminal device, third control information, wherein the third control information indicates at least one of the time domain range, a time domain location, a frequency domain range, a frequency domain location, and a time-frequency location of the RUR in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY MUI/Primary Examiner, Art Unit 2464